     Case 2:90-cv-00520-KJM-DB Document 6739-1 Filed 06/26/20 Page 1 of 2

 1    XAVIER BECERRA, State Bar No. 118517                          ROMAN M. SILBERFELD, State Bar No. 62783
      Attorney General of California                                GLENN A. DANAS, State Bar No. 270317
 2    ADRIANO HRVATIN, State Bar No. 220909                         ROBINS KAPLAN LLP
      Supervising Deputy Attorney General                             2049 Century Park East, Suite 3400
 3    ELISE OWENS THORN, State Bar No. 145931                         Los Angeles, CA 90067-3208
      TYLER V. HEATH, State Bar No. 271478                            Telephone: (310) 552-0130
 4    KYLE A. LEWIS, State Bar No. 201041                             Fax: (310) 229-5800
      LUCAS HENNES, State Bar No. 278361                              E-mail: RSilberfeld@RobinsKaplan.com
 5    Deputy Attorneys General                                      Special Counsel for Defendants
       1300 I Street, Suite 125
 6     P.O. Box 944255
       Sacramento, CA 94244-2550
 7     Telephone: (916) 210-7318
       Fax: (916) 324-5205
 8     E-mail: Elise.Thorn@doj.ca.gov
      Attorneys for Defendants
 9

10                                  IN THE UNITED STATES DISTRICT COURT

11                               FOR THE EASTERN DISTRICT OF CALIFORNIA

12                                             SACRAMENTO DIVISION

13

14
      RALPH COLEMAN, et al.,                                        Case No. 2:90-cv-00520 KJM-DB (PC)
15
                                                  Plaintiffs,       DECLARATION OF DEAN L. BORG
16                                                                  SUPPORTING DEFENDANTS’
                         v.                                         FOURTEENTH STATUS REPORT ON
17                                                                  THE FUNDING PROCESS FOR THE
                                                                    CONSTRUCTION OF 100 MENTAL
18    GAVIN NEWSOM, et al.,                                         HEALTH CRISIS BEDS

19                                              Defendants. Judge: The Hon. Kimberly J. Mueller

20

21              I, Dean L. Borg, declare:

22              1.    I am the Director of the Facility Planning, Construction and Management Division for

23    the California Department of Corrections and Rehabilitation (CDCR). I have personal knowledge

24    of the facts stated in this declaration and if called to testify to those facts I could and would do so

25    competently. I make this declaration to support Defendants’ fourteenth status report on the

26    funding process for the design and construction of licensed mental health crisis beds in Southern

27    California.

28    ///
      [3419376.1]                                               1
                     Borg Decl. Supp. Defs.’ 14th Status Report on Funding for 100 MHCBs (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6739-1 Filed 06/26/20 Page 2 of 2

 1              2.    The work on CDCR’s plan to construct 50 new licensed mental health crisis beds at

 2    the California Institution for Men is proceeding as scheduled. CDCR submitted the working

 3    drawings for review to the Office of the State Fire Marshal on May 5, 2020. The Office of the

 4    State Fire Marshal continues to review the working drawings. Concurrent with that review,

 5    Architect Hellmuth, Obata & Kassabaum is incorporating additional design review comments

 6    into the working drawings and performing additional site survey work.

 7              3.    CDCR’s response plan to COVID-19 has not led to any delays to the California

 8    Institution for Men construction project as of the date of this report.

 9              I declare under penalty of perjury under the laws of the United States of America that the

10    foregoing is true and correct. Executed in Sacramento, California on June 26, 2020.

11

12                                                           /s/ DEAN L. BORG________________________
13                                                           DEAN L. BORG
                                                             Director
14                                                           Facility Planning, Construction and Management
                                                             (original signature retained by attorney)
15

16

17

18

19

20

21

22

23

24

25

26

27

28
      [3419376.1]                                            2
                     Borg Decl. Supp. Defs.’ 14th Status Report on Funding for 100 MHCBs (2:90-cv-00520 KJM-DB (PC))
